Case 1:20-bk-10202        Doc 56    Filed 04/30/20 Entered 04/30/20 09:14:54              Desc Main
                                    Document     Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF RHODE ISLAND
__________________________________________
In re:                                     )
                                           ) Bankr. Case 20-10202
IVY K. NIMLEY,                            )
                                           ) Chapter 13
                     Debtor.               )
__________________________________________)

     NOTICE OF ASSENT TO CREDITOR’S MOTION TO EXTEND SCHEDULING
       ORDER DEADLINES AND TO CONTINUE EVIDENTIARY HEARING,
     AND MOTION TO REMOVE APRIL 30, 2020 MOTION HEARING FROM THE
                          COURT’S CALENDAR

         Creditor ABS Loan Trust II, by and through undersigned counsel, hereby provides notice

that Debtor Ivy Nimley assents to Creditor’s Motion to Extend Scheduling Order Deadlines and

to Continue Evidentiary Hearings [Doc. #38], in reference to the current deadlines in this Court’s

Pretrial Order entered on March 19, 2020 [Doc. #25]. Based on the assent of Ms. Nimley and for

the reasons previously set forth in the motion to extend, the parties request this Court to enter a

revised pretrial scheduling order as follows:

         Objections Motion for Stay Extension
         and Debtor’s Chapter 13 Plan Filed-                          June 16, 2020

         Pretrial Statements and Exhibits Filed-                      June 16, 2020

         Pretrial Conference-                                         June 22, 2020

         Evidentiary Hearings-                                        July 1, 20201

         The Court’s stay order would also be extended past May 18, 2020 to accommodate the

continuance of the pretrial deadlines and evidentiary hearings.




1
 Counsel is unavailable the remainder of the week of June 22, 2020 through June 29, 2020 for a
scheduled vacation.


{K0836754.1}
Case 1:20-bk-10202        Doc 56    Filed 04/30/20 Entered 04/30/20 09:14:54            Desc Main
                                    Document     Page 2 of 4



         Because Ms. Nimley assents to the relief requested in the motion to extend, the parties

further respectfully request the Court to remove the hearing currently scheduled for April 30,

2020 from the Court’s motion calendar.

         For the forgoing reasons, Creditor ABS Loan Trust II respectfully requests this

Honorable Court to grant its motion, extend the deadlines in its Pretrial Order, and continue the

evidentiary hearings scheduled in this matter. The parties also request this Court to remove the

April 30, 2020 motion hearing from the Court’s calendar.

                                       Respectfully submitted,

                                       ABS LOAN TRUST II,

                                       By its attorneys,



                                       /s/ Peter F. Carr, II
                                       Peter F. Carr, II (R.I. Bar #5343)
                                       Carson M. Shea (R.I. Bar #9744)
                                       ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                       Two International Place, 16th Floor
                                       Boston, MA 02110-2602
                                       Telephone: 617.342.6800
                                       Facsimile: 617.342.6899
                                       pcarr@eckertseamans.com

Dated: April 29, 2020



ASSENTED-TO:


/s/ Ivy Numley
IVY NIMLEY




{K0836754.1}                                      2
Case 1:20-bk-10202       Doc 56    Filed 04/30/20 Entered 04/30/20 09:14:54              Desc Main
                                   Document     Page 3 of 4



                                 CERTIFICATE OF SERVICE

       I, Peter F. Carr, II, Esquire, certify that on April 29, 2020, this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), by mail and email to Debtor:

Ivy K. Nimley
P.O. Box 72808
Providence, RI 02907
jwnimley@aol.com

and paper copies mailed via first class mail to those non-registered participants:

City of Providence, Treasurer
25 Dorrance Street
Providence, RI 02903-1787

Convergent Outsourcing
P.O. Box 9004
Renton, WA 98057-9004

Emergency Care Services of N.E.
P.O. Box 1123
Minneapolis, MN 55440-1123

Harmon Law Office PC
150 California Street
Newton, MA 02458-1068

Narragansett Bay Commission
1 Service Rd
Providence, RI 02905-5505

Navient
123 Justison Street, 3rd Floor
Wilmington DE 19801-5363

Navient Solutions, LLC
on behalf of, PHEAA
P.O. BOX 8147
Harrisburg, PA 17105-8147

Providence Water
P.O. Box 1456
Providence, RI 02901-1456




{K0836754.1}                                     3
Case 1:20-bk-10202       Doc 56       Filed 04/30/20 Entered 04/30/20 09:14:54   Desc Main
                                      Document     Page 4 of 4



R.I. Division of Taxation
Bankruptcy Unit
One Capitol Hill
Providence, RI 02908-5803

Roundpoint Mtg. Servicing Corp.
P.O. Box 19409
Charlotte, NC 28219-9409

U.S. Bank N.A. as Trustee,
c/o Select Portfolio Servicing Inc.
P.O. Box 65250,
Salt Lake City, UT 84165-0250

U.S. Dept. of Education
Bankruptcy Notices
400 Maryland Ave SW
Washington, DC 20202-0001

Verizon
c/o American InfoSource as agent
PO Box 4457
Houston, TX 77210-4457


Date: April 29, 2020                    /s/ Peter F. Carr, II
                                        Peter F. Carr, II




{K0836754.1}                                       4
